 Case 17-26638          Doc 36      Filed 06/29/20 Entered 06/29/20 16:57:14                   Desc Main
                                      Document Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

IN RE:                                               )   In Proceedings
                                                     )   Under Chapter 13
Patrick R. Bennington                                )
Debtor(s).                                           )   Case No.17-26638
                                                     )   Honorable Judge LaShonda A Hunt

                                          NOTICE OF MOTION

To: David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090,
davidsiegelbk@gmail.com via electronic notification;

Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532, via electronic notification;

Patrick S Layng, 219 S Dearborn St, Room 873, Chicago, IL 60604, via electronic notification;

Patrick R. Bennington Debtor, 2920 Oak Rail Dr., New Lenox, IL 60451 via US Mail.

      PLEASE TAKE NOTICE that on July 10, 2020 at 10:15 A.M., I will appear before the Honorable
LaShonda A Hunt, or any judge sitting in that judge's place, and present the motion of Capital One Auto
Finance, a division of Capital One, N.A. for Relief from the Automatic Stay, a copy of which is attached.

      This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use an
account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling
Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.

                        Capital One Auto Finance, a division of Capital One, N.A.
                                           By: Jennifer Rinn
                                           Rinn Richman Law
                                           P.O. Box 465
                                           Chicago, IL 60690
                                           Phone: (586) 899-5086
 Case 17-26638         Doc 36      Filed 06/29/20 Entered 06/29/20 16:57:14                Desc Main
                                     Document Page 2 of 4



                                    CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Electronic Court Notification or by depositing the same postage prepaid, in
the U.S. Mail on June 29, 2020.

                                                               Respectfully submitted,
                                                               Rinn Richman Law

                                                               /s/ Gloria Yeager
                                                               Gloria Yeager
 Case 17-26638          Doc 36       Filed 06/29/20 Entered 06/29/20 16:57:14                  Desc Main
                                       Document Page 3 of 4



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                 )   In Proceedings
                                                       )   Under Chapter 13
Patrick R. Bennington                                  )
Debtor(s).                                             )   Case No.17-26638
                                                       )
                                                       )   Honorable Judge LaShonda A Hunt

                                  MOTION FOR RELIEF FROM STAY
       NOW COMES Capital One Auto Finance, a division of Capital One, N.A., by and through its
undersigned attorney, and as for its Motion for Relief from Stay, states as follows:
  1.     Capital One Auto Finance, a division of Capital One, N.A. is a creditor of the Debtor and is

         seeking relief pursuant to 11 U.S.C. § 362.
  2.     On February 13, 2014, Debtor Patrick R. Bennington executed a Motor Vehicle Retail Installment

         Sales Contract for an interest in one, 2014 CHEVROLET Impala Sedan 4D LT V6, VIN
         2G1125S33E9199778 ("Contract"). A true and correct copy of the Contract is attached hereto as

         Exhibit "A".
  3.     Capital One Auto Finance, a division of Capital One, N.A. has a properly perfected interest in the

         Collateral, and said lien was noted upon the Certificate of Title in connection with the aforesaid
         motor vehicle. A true and correct copy of the Certificate of Title is attached hereto as Exhibit "B".

  4.     On September 06, 2017, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

         United States Bankruptcy Code.
  5.     As of June 21, 2020, the total debt owed to Capital One Auto Finance, a division of Capital One,

         N.A. was $4,393.44. Movant alleges the value of said motor vehicle is approximately $11,200.00

         pursuant to a N.A.D.A. Valuation attached hereto as Exhibit "C".
  6.     Debtor is in default in the post-petition amount of $899.68. There is no pre-petition arrearage.

         The last payment was received on June 19, 2020. A copy of the payment history is attached as

         Exhibit "D".
 Case 17-26638         Doc 36      Filed 06/29/20 Entered 06/29/20 16:57:14                  Desc Main
                                     Document Page 4 of 4



  7.   This motor vehicle is not necessary for the Debtor's effective reorganization.
  8.   Debtor has not tendered proof of insurance to Movant.

  9.   Capital One Auto Finance, a division of Capital One, N.A.'s collateral is a rapidly depreciating

       asset.

10.    Movant's collateral is rapidly depreciating, and therefore should be allowed to immediately enforce
       and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,

       notwithstanding Federal Bankruptcy Rule 400l(a)(3).

       WHEREFORE, Capital One Auto Finance, a division of Capital One, N.A. prays this Honorable
Court for the entry of an order modifying the automatic stay pursuant to 11 U.S.C. § 362 so as to allow

Capital One Auto Finance, a division of Capital One, N.A. to take possession of one 2014 CHEVROLET

Impala Sedan 4D LT V6, VIN 2G1125S33E9199778, and to enforce its rights against the security in

accordance with the agreement and/or applicable state laws and to find that Federal Rule 400l(a)(3) of the
Federal Rules of Bankruptcy Procedure is waived and thus Capital One Auto Finance, a division of

Capital One, N.A. may immediately enforce and implement the Order Modifying the Automatic Stay and

for such other and further relief as the Court may deem just and proper.
                                                                Respectfully submitted,

                                                                /s/ Jennifer Rinn
Jennifer Rinn
Rinn Richman Law
P.O. Box 465
Chicago, IL 60690
Phone: (586) 899-5086
jennifer@rinnrichmanlaw.com
